*941Appeal dismissed, without costs, upon the ground that a direct appeal to this court does not lie as the case is not one ‘ ‘ where the only question involved on the appeal is the validity of a statutory provision of the state or of the United States under the constitution of the state or of the United States ”. (N. Y. Const., art. VI, § 7, subd. [2]; Civ. Prac. Act, § 588, subd. 4; Lapchak v. Baker, 298 N. Y. 89, 94; Liverpool £ London & Globe Ins. Co. v. Federal Commerce & Nav. Co., 298 N. Y. 924.)